Citation Nr: 0008201	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  95-07 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for psoriasis.  


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1994 rating decision from the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
psoriasis.  



REMAND

The Board recognizes that the RO has made several attempts to 
verify whether the veteran had any periods of active duty 
training, following his verified period of active service 
from August 1992 to April 1993, but has been unsuccessful in 
getting a response from the National Personnel Records 
Center.  

The law provides disability compensation for an injury or 
disease incurred or aggravated in the line of duty during a 
period of active military, naval, or air service.  38 C.F.R. 
§ 3.1(m) (1999).  The law defines "active military, naval, 
or air service" as including any period of active duty for 
training during which the individual was disabled from a 
disease or injury incurred or aggravated, as well as any 
period of inactive duty training during which the individual 
concerned was disabled from an injury incurred or aggravated.  
38 C.F.R. § 3.6(a) (1999).  

The veteran's service medical records from his military 
Reserve service note treatment for a rash on the scalp with 
an assessment of questionable psoriasis in September 1993.  
As psoriasis is a disease and not an injury, the 
determination of whether the veteran was on active duty for 
training or inactive duty training at that time is critical 
to the success of the veteran's claim.  At the May 1994 VA 
examination, the veteran reported that he was medically 
discharged from the Marine Corps for psoriasis.  Without an 
identification of the nature of the veteran's service in 
September 1993, when psoriasis was first noted, it is not 
possible for the Board to determine whether the veteran's 
claim is well grounded.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Morton v. West, 12 Vet. App. 477, 480 
(1999).  However, when a claimant does not submit evidence of 
service, the VA shall request verification of service from 
the service department.  38 C.F.R. § 3.203(c) (1999).  


To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should request the appropriate 
authority to verify whether the veteran 
had active duty for training or inactive 
duty training after April 22, 1993, and 
the dates thereof.  

2. The RO should then re-adjudicate the 
claim for service connection for 
psoriasis.  If the claim remains denied, 
the veteran should be furnished with a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites any applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




